IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


RONALD DAVID MENDENHALL,

              Appellant,

 v.                                                       Case No. 5D17-812

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed January 19, 2018

Appeal from the Circuit Court
for Brevard County,
James H. Earp, Judge.

James S. Purdy, Public Defender, and
Robert E. Wildridge, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


LAMBERT, J.

       We affirm the judgment and sentence rendered by the trial court after Appellant’s

violation of probation trial because we conclude that the arguments raised by Appellant

in this appeal are without merit. We note that the trial court’s written order terminating

Appellant’s probation is deficient because it fails to state the conditions of probation that
the trial court orally found that Appellant had violated. Long v. State, 886 So. 2d 280, 281

(Fla. 1st DCA 2004). However, this error has not been preserved for appellate review

because Appellant did not object at trial or raise this specific issue in the Florida Rule of

Criminal Procedure 3.800(b)(2) motion that he filed in this case. See Jones v. State, 898

So. 2d 209, 209 (Fla. 2d DCA 2005) (finding that the trial court’s error in failing to specify

in its written revocation order the conditions of probation that it orally found the defendant

had violated was properly preserved for review by the defendant’s filing a motion to

correct sentence pursuant to rule 3.800(b)(2)). Lastly, we remind trial courts that the court

minutes from trial, listing the conditions of probation orally found by the court to have been

violated by a defendant, as was done here, is not a substitute for a proper revocation

order because court minutes and the minute book entries are specifically excluded from

the definition of a court order. See Fla R. App. P. 9.020(f).

       Accordingly, the judgment and sentence are affirmed without prejudice to

Appellant filing a motion for postconviction relief.

       AFFIRMED, without prejudice.

PALMER and WALLIS, JJ., concur.




                                              2